ORDER
PER CURIAM.
Ree’s Contract Services, Inc. (Employer) appeals from the Labor and Industrial Relations Commission’s (Commission) award finding Raymond Hargis (Claimant) permanently and totally disabled as a result of an injury he sustained while working for Employer, and awarding future medical and psychiatric benefits. Employer contends the Commission’s award is not supported by competent and substantial evidence and is against the overwhelming weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. After reviewing the whole record, we find the Commission’s award is supported by competent and substantial evidence and is not contrary the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo. banc 2003). An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).